Citation Nr: 0527758	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-12 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 prior to 
September 26, 2003.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
In January 2005, the Board granted the veteran's motion to 
advance his case on the docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  Later in January 
2005, the Board remanded the claim for further evidentiary 
development.


FINDINGS OF FACT

1.  At VA's request, the veteran underwent a computerized 
tomography (CT) scan of the chest at St. Elizabeth's Hospital 
on June 6, 2003; this scan reflected extensive hilar 
adenopathy in the precarinal and paratracheal regions with a 
mass in the right midlung; the veteran was not informed of 
the aforementioned results.

2.  VA failed to diagnose and treat the veteran's condition 
as of the June 6, 2003, CT chest scan, in part, due to an 
inability to access the aforementioned CT chest scan and 
related findings on VA's computerized patient record system 
(CPRS); a physician exercising the degree of skill and care 
ordinarily required of the medical profession would have 
diagnosed small cell lung cancer and rendered treatment based 
on the June 6, 2003, CT chest scan findings. 

3.  The veteran suffered additional respiratory disability 
which probably would have been avoided if proper diagnosis 
and treatment been rendered.  

4.  The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was received on September 26, 2003.




CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for small cell lung cancer have been met as 
of June 6, 2003.  38 U.S.C.A. §§ 1151, 5107, 5110 (West 
2002); 38 C.F.R. § 3.358, 3.400(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On May 21, 2003, the veteran presented for VA evaluation, 
complaining of impaired memory.  Diagnostic testing was 
performed to include a chest X-ray which revealed a non-
descript "fuzzy" in the upper lung area.  A chest CT scan was 
recommended.  The veteran was informed of the aforementioned 
in a May 2003 letter.  In addition, he was informed that he 
had been scheduled for a CT scan on June 6.  

On June 6, 2003, the veteran underwent a chest CT scan at St. 
Elizabeth's Hospital.  The findings included extensive right 
hilar adenopathy which extended into the precarinal and right 
peritracheal regions, with a 1.5 centimeter speculated 
density in the right midlung which was deemed suspicious for 
a primary lung neoplasm and central metastatic disease.  In a 
June 2003 letter, the veteran was informed that the CT scan 
of his head was normal.  He was not informed of the results 
of the chest CT scan.

The veteran underwent an additional chest CT scan on August 
29, 2003.  This CT report reflects the opinion that there had 
been a progression of bulky hilar/mediastinal/precarinal 
adenopathy with worsening extrinsic compression upon the 
superior vena cava without evident development of collateral 
vessels.  A stable nodule was noted within the right midlung.  
The CT findings were considered suspicious for bronchogenic 
carcinoma with extensive mediastinal metastasis.  It was also 
noted that small cell lung cancer can also give a similar 
appearance.  Finally, a new 1.5 by 1.5 centimeter irregular 
nodule within the right upper lobe was detected and deemed 
suspicious for a developing neoplasm.  

In a September 3, 2003, letter, the veteran was informed that 
his chest CT scan showed a lot of lymph nodes.  It was also 
noted that he had a new nodule (mass) to the right upper lobe 
of the lung.  A biopsy was recommended if he had not had a 
previous work-up of the lesions.  It was noted that his case 
was to be referred to the pulmonary and oncology departments 
in Omaha.

On September 11, 2003, the veteran was admitted to Nebraska 
Methodist Hospital.  He presented with an early symptomatic 
superior vena cava-like syndrome that was manifested by 
increased jugular venous distention, head pressure, and 
periorbital edema.  A CT scan was performed and compared to a 
CT scan of three months earlier; it was concluded that the 
comparison demonstrated progressive lymphadenopathy in the 
chest with striking compression of the superior vena cava.  
Diagnostic studies including mediastinoscopy and frozen 
section biopsy demonstrated anaplastic small cell lung 
carcinoma.  Hospital records reflect the opinion that it was 
imperative that the veteran begin treatment as soon as 
possible to prevent occlusion.  Immediate oncologic treatment 
was furnished at Nebraska Methodist Hospital. 

On September 26, 2003, the RO received the veteran's claim 
for service connection for lung cancer and his claim for 
compensation under 38 U.S.C.A. § 1151.  In his claim for 
compensation under 38 U.S.C.A. § 1151, he indicated he had 
not been timely informed of the outcome of a June 6, 2003, CT 
scan of the chest.  He related that when a subsequent CT scan 
was performed there was significantly more damage. 

In an October 2003 statement, the veteran's private 
physician, R.D., indicated he had met the veteran on 
September 12, 2003.  At that time, he presented with 
significant compression of his superior vena cava by tumor.  
It was noted that a biopsy demonstrated small cell lung 
carcinoma and that the veteran was "literally millimeters 
away from having a full-blown superior vena cava syndrome."  
It was reported that a June 6, 2003, CT scan showed 
significant hilar adenopathy and a mass in the mediastinum, 
and precarinal and paratracheal regions.  It was noted that 
the aforementioned results were not communicated to the 
veteran and the implications could have been disastrous.  It 
was pointed out that the "...doubling time of small cell lung 
cancers is short...the implication of a delayed diagnosis 
therefore has the potential to have a significant adverse 
affect."  It was noted that "[w]ithout question, earlier 
diagnosis is key in lung cancer and [] well known literature 
demonstrates the smaller the volume of small cell lung 
carcinoma the better the outcome."  Although the veteran was 
described as doing well, his long-term prognosis was deemed 
guarded.  

A September 2004 VA respiratory examination report shows that 
the veteran reported that a CT scan performed in June 2003 
reflected lung cancer but he was not informed of the findings 
as the report was lost.  He said he was initially diagnosed 
as having lung cancer in September 2003, despite the prior 
findings.  He said that he had no current symptoms and had 
been told that his tumor was all gone. 

At a December 2004 Board hearing before the undersigned 
Veterans Law Judge, the veteran testified that he presented 
for VA treatment after experiencing problems with memory.  He 
said he was scheduled for VA CT scan on June 6, 2003.  He 
related that there was no available technician at VA and that 
he was sent to St. Elizabeth's Hospital to undergo the scan.  
He related that the CT scan performed on June 6, reflected 
cancer but he was not properly informed of this.  He related 
that he was first informed of the adverse findings several 
months later.  He said that he underwent another CT scan in 
August which reflected that his condition had gotten 
significantly worse.  

The veteran was afforded a VA examination in February 2005.  
The VA physician indicated that he had reviewed the claims 
folder and VA's CPRS.  It was noted that the veteran 
initially presented for treatment with memory problems and 
difficulty with his mentation.  Diagnostic studies were 
ordered through the VA Medical Center (VAMC) in Grand Island, 
Nebraska.  A chest X-ray performed on May 21, 2003, reflected 
findings suspicious for a possible mass/adenopathy within the 
right suprahilar region, and questionable medullar densities 
within the right suprahilar region and right upper lobe.  It 
was stressed that further evaluation utilizing a chest CT 
scan be strongly considered in order to rule out an 
underlying mass.  On June 6, 2003, the veteran underwent CT 
scans of the head and chest at St. Elizabeth's Hospital.  It 
was noted that the aforementioned scans did not enter into 
VA's CPRS.
 
The February 2005 VA examiner addressed the Board's January 
2005 remand queries.  With respect to the question as to 
whether a physician exercising the requisite degree of skill 
and care reasonably should have diagnosed small cell lung 
cancer in June 2003 or at some other specified point in time 
prior to September 2003 -the examiner acknowledged that the 
issue in this case was the temporary misplacement or 
displacement of the veteran's June 6, 2003, CAT scan.  It was 
noted that the physician's assistant did exercise the degree 
of skill and care ordinarily required of a medical 
professional to reasonably diagnose the small cell cancer but 
that the medical record system and medical retrieval system 
had failed.  With regard as to whether the veteran had 
sustained additional disability that probably would have been 
avoided if proper diagnosis and treatment been rendered, the 
examiner indicated that any response would be speculative.
 
In an addendum to the February 2005 report, the VA examiner 
indicated that following a significant amount of effort, a 
copy of the June 6, 2003, CT scan of the chest was located in 
the Grand Island VAMC's archives and provided to him.  He 
detailed the findings which have been previously described, 
above.

Analysis

As an initial matter the Board notes that the RO first 
received the veteran's claim for service connection for lung 
cancer and compensation under 38 U.S.C.A. § 1151 on September 
26, 2003.  The RO granted service connection for small cell 
lung cancer based on herbicide exposure and assigned an 
effective date of September 26, 2003.  The question in this 
case is whether the law permits an effective date prior to 
September 26, 2003, for compensation under 38 U.S.C.A. § 1151 
for small cell lung cancer.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  This includes 
additional disability proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
The VA General Counsel has held that 38 U.S.C.A. § 1151 
authorizes compensation for additional disability alleged to 
have resulted from the omission or failure by VA to diagnose 
or treat an existing disease or injury when VA provides 
treatment or an examination, and is not limited to acts of 
commission.  See VAOPGCPREC 5- 2001.  The factual elements 
necessary to support such a claim are:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  Id.

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997.  It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after October 
1, 1997.  There would still need to be evidence showing that 
VA failed to diagnose and/or treat a preexisting disease or 
injury and that the claimant suffered additional disability 
which probably would have been avoided if proper diagnosis 
and treatment had been rendered.  However, since this claim 
was filed after October 1, 1997, the disability would be 
considered the "result of" VA treatment only if the failure 
to diagnose or treat the condition amounted to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an unforeseen event.  

The effective date of an award of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date injury or aggravation was suffered, if the 
claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. §§ 
3.400 (i) (1), 3.800(a) (2005).

The veteran essentially contends that VA should have 
diagnosed and initiated prompt treatment of his lung cancer 
in response to a CT scan of the chest performed on June 6, 
2003.  He asserts that VA's delayed response in diagnosing 
and treating his condition resulted in additional respiratory 
disability.  Further, he maintains that he was not timely 
informed of the June 6, 2003, CT scan results but instead 
became aware of the results several months later.  Had he 
been properly informed of the test results, he argues, he 
would have filed his claim for VA benefits in June 2003, 
rather than in September 2003.  

The pertinent facts of this case are as follows-the veteran 
presented for VA treatment in May 2003, complaining of 
impaired memory.  He was afforded a VA chest X-ray in May 
2003, which reflected a non-descript "fuzzy" in the upper 
lung area.  Given the aforementioned findings, a chest CT was 
recommended.  On June 6, 2003, he underwent a chest CT scan 
which reflected extensive right hilar adenopathy which 
extended into the precarinal and right peritracheal regions 
with a 1.5 centimeter speculated density in the right 
midlung, which was deemed suspicious for a primary lung 
neoplasm and central metastatic disease.  The aforementioned 
results were not communicated to him.  He underwent an 
additional chest CT scan on August 29, 2003, which reflected 
considerable progression of his condition.  Soon thereafter, 
he began radiation and chemical treatment for lung cancer at 
a non-VA facility.  

The Board will first address whether VA failed to diagnose 
and/or treat the veteran's small cell lung cancer and whether 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed his condition and rendered treatment.

In a February 2005 opinion, the examiner stated that VA had 
temporarily misplaced or displaced the veteran's June 6, 
2003, CT chest scan after it was performed.  While it was 
acknowledged that VA did exercise the degree of skill and 
care ordinarily required of a medical professional to 
reasonably diagnose the small cell lung cancer, it was also 
pointed out that VA's medical record system and medical 
retrieval system had failed.  In other words, the examiner 
seemed to suggest that the veteran's VA care givers, while 
competent, provided limited diagnosis and treatment as they 
had access to incomplete information due to the failure of 
VA's medical record and retrieval system (i.e. CPRS).  
Notably, the VA examiner had considerable difficulty 
obtaining the results of the June 6, 2003, CT scan when 
preparing his February 2005 report.  Similarly, an October 
2003 report, prepared by the veteran's private physician, 
reflects that the CT results were not communicated to the 
veteran and the implications could have been disastrous.  It 
was pointed out that the ". . . doubling time of small cell 
lung cancers is short. . .the implication of a delayed 
diagnosis therefore has the potential to have a significant 
adverse affect."  Other records from Nebraska Methodist 
Hospital reflect that as soon as the veteran presented, 
treatment was deemed emergent and immediately administered.  

In sum, the Board concludes that the aforementioned opinions 
establish that VA failed to diagnose and treat the veteran's 
small cell lung cancer as of the June 6, 2003, CT scan.  The 
opinions do not suggest that the veteran's VA physicians 
failed to exercise the degree of skill and care ordinarily 
required of the medical profession; however, they do 
demonstrate that they acted on incomplete information.  The 
Board finds that the failure in VA's medical record and 
retrieval system, which cannot be disassociated from 
reasonable diagnosis and treatment, or lack thereof in this 
case, ultimately resulted in the provision of care by VA 
which was wholly lacking or negligent.

The final matter to address is whether the veteran has 
additional disability which probably would have been avoided 
if proper diagnosis and treatment had been rendered.  In the 
February 2005 opinion, the examiner noted that it would be 
speculative to remark on this matter.  Conversely, in an 
October 2003 statement, the veteran's physician noted that 
"[w]ithout question, earlier diagnosis is key in lung cancer 
and [] well known literature demonstrates the smaller the 
volume of small cell lung carcinoma the better the outcome."  
It was noted that a delay in diagnosis could have disastrous 
implications.  Numerous records, detailed above, reflect that 
there was a significant progression of the veteran's small 
cell lung cancer from June 6, to August 29, 2003, when he 
underwent an additional CT scan of the chest.  The Board 
finds that the aforementioned October 2003 opinion and 
medical records, which show a significant progression of his 
small cell lung cancer, as highly probative and outweigh the 
opinion of the February 2005 VA examiner, which was 
essentially nonconclusory as to this element of the claim.  
Despite evidence that the veteran subsequently was generally 
doing well, the Board concludes that the veteran sustained 
additional disability as a result of VA's failure to diagnose 
and treat his small cell lung cancer in timely response to 
the June 6, 2003 CT scan. 

The veteran's claim was received on September 26, 2003.  
However, as discussed, the evidence establishes that within 
one year of the date of receipt of his claim, i.e., as of his 
June 6, 2003, CT scan of the chest, the veteran sustained 
additional respiratory disability as a result of VA's failure 
to diagnose and treat his small cell lung cancer.  38 C.F.R. 
§ 3.400(i) (2005).  Compensation under 38 U.S.C.A. § 1151 for 
small cell lung cancer is granted as of June 6, 2003.  

The veteran has not argued for and the evidence does not 
otherwise demonstrate that he is entitled to an effective 
date prior to June 6, 2003. 

In light of the full grant of benefits, there will be no 
discussion of compliance with the duty-to-notify and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
small cell lung cancer is granted as of June 6, 2003. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


